EXHIBIT 10.3


PLIANT CORPORATION


2006 RESTRICTED STOCK INCENTIVE PLAN

1.                 PURPOSE OF PLAN

The purpose of the Pliant Corporation 2006 Restricted Stock Incentive Plan (this
“Plan”) is to promote the success of Pliant Corporation (the “Corporation”) and
to increase stockholder value by providing an additional means, through the
grant of the right to acquire shares of the Corporation’s Series M Redeemable
Preferred Stock, no par value per share (the “Restricted Stock” or the “Series M
Preferred”), to attract, motivate, retain and reward selected employees of the
Corporation.

2.                 ELIGIBILITY

The Administrator (as such term is defined in Section 3.1) may grant the right
to acquire Restricted Stock under this Plan (a “Restricted Stock Award”) only to
those persons that the Administrator determines to be Eligible Persons. An
“Eligible Person” is any person who is an officer (whether or not a director),
employee, consultant, advisor, agent or representative of the Corporation or any
of its Subsidiaries employed in such capacity on the date such Restricted Stock
is granted and is designated an “Eligible Person” by the Administrator. An
Eligible Person who has been granted a Restricted Stock Award (a “participant”)
may, if otherwise eligible, be granted the right to purchase additional shares
of Restricted Stock if the Administrator shall so determine.

3.                 PLAN ADMINISTRATION

3.1                               The Administrator. This Plan shall be
administered by, and all Restricted Stock Awards awarded under this Plan shall
be authorized by, the Administrator. The “Administrator” means the Board of
Directors of the Corporation (the “Board”) or one or more committees appointed
by the Board to administer all or certain aspects of this Plan. Any such
committee shall be comprised solely of two or more directors who are not
Eligible Persons or such number of directors who are not Eligible Persons as may
be required under applicable law and the Corporation’s Bylaws.

3.2                               Powers of the Administrator. Subject to the
express provisions of this Plan and any limitations contained in a Restricted
Stock Agreement (a “Restricted Stock Agreement”) entered into by the
participant, the Administrator is authorized and empowered to do all things
necessary or desirable in connection with the authorization of shares of
Restricted Stock and the administration of this Plan (in the case of a
committee, within the authority delegated to that committee, including, without
limitation, the authority to:


--------------------------------------------------------------------------------




(a)                                  determine eligibility and, from among those
persons determined to be eligible, the particular Eligible Persons who will
receive a Restricted Stock Award under this Plan;

(b)                                 grant Restricted Stock Awards to Eligible
Persons, determine the price at which shares of Restricted Stock will be offered
or awarded and the number of shares of Restricted Stock to be awarded to any of
such Eligible Persons, determine the other specific terms and conditions of such
Restricted Stock consistent with the express limits of this Plan, establish the
installments or terms (if any) in which such shares of Restricted Stock shall
vest (which may include, without limitation, performance and/or time-based
criteria), or determine that no vesting is required, establish any applicable
performance targets, and establish the events of termination or reversion of
such Restricted Stock;

(c)                                  approve the forms of Restricted Stock
Agreements, which need not be identical among participants;

(d)                                 construe and interpret this Plan and any
agreements defining the rights and obligations of the Corporation and
participants under this Plan, further define the terms used in this Plan, and
prescribe, amend and rescind rules and regulations relating to the
administration of this Plan or the Restricted Stock granted under this Plan;

(e)                                  cancel, modify, or waive the Corporation’s
rights with respect to, or modify, discontinue, suspend, or terminate any or all
outstanding shares of Restricted Stock;

(f)                                    accelerate or extend the vesting of any
or all outstanding shares of Restricted Stock in such circumstances as the
Administrator may deem appropriate (including, without limitation, in connection
with a termination of employment or services or other events of a personal
nature);

(g)                                 adjust the number of shares of Restricted
Stock subject to any Restricted Stock Award, adjust the price of any or all
outstanding shares of Restricted Stock or otherwise change previously imposed
terms and conditions, in such circumstances as the Administrator may deem
appropriate, in each case subject to Sections 4 and 8.6.2;

(h)                                 determine the date of grant of a Restricted
Stock Award;

(i)                                     determine whether, and the extent to
which, adjustments are required pursuant to Section 7 hereof and authorize the
termination, conversion, substitution or succession of shares of Restricted
Stock upon the occurrence of an event of the type described in Section 7;

2


--------------------------------------------------------------------------------




(j)                                     acquire or settle (subject to Sections 7
and 8.6.2) rights under Restricted Stock in cash, stock of equivalent value, or
other consideration; and

(k)                                  determine the fair market value of the
shares of Restricted Stock awarded under this Plan from time to time and/or the
manner in which such value will be determined and make all other elections or
determinations under this Plan and under any Restricted Stock Agreement.

3.3                               Binding Determinations. Any action taken by,
or inaction of, the Corporation or the Administrator relating or pursuant to
this Plan and within its authority hereunder or under applicable law shall be
within the absolute discretion of that entity or body and shall be conclusive
and binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any shares of Restricted Stock granted
under this Plan), and all such persons shall be entitled to indemnification and
reimbursement by the Corporation in respect of any claim, loss, damage or
expense (including, without limitation, attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law, under the Corporation’s
Amended and Restated Certificate of Incorporation as amended from time to time
(the “Charter”) and/or, to the extent available, under any directors and
officers liability insurance coverage that may be in effect from time to time.

3.4                               Reliance on Experts. In making any
determination or in taking or not taking any action under this Plan, the
Administrator may obtain and may rely upon the advice of experts, including
employees and professional advisors to the Corporation. No director, officer or
agent of the Corporation shall be liable for any such action or determination
taken or made or omitted in good faith.

3.5                               Delegation. The Administrator may delegate
ministerial, non-discretionary functions in connection with the administration
of the Plan to individuals who are officers or employees of the Corporation or
to third parties.

4.                 SHARES OF RESTRICTED STOCK SUBJECT TO THE PLAN; SHARE LIMITS

4.1                               Shares Available. Subject to the provisions of
Section 7.1, the aggregate number of shares of Restricted Stock that may be
awarded to Eligible Persons under this Plan (the “Share Limit”) shall not exceed
8,000 shares of Series M Preferred.

4.2                               Reissue of Awards and Shares. Shares of
Restricted Stock that are subject to awards which are cancelled or terminated,
are forfeited, fail to vest, or for any other reason are not delivered under
this Plan shall again be available for subsequent awards under this Plan to
Eligible Persons.

4.3                               Reservation of Shares; Fractional Shares;
Minimum Issue. The Corporation shall at all times reserve a number of shares of
Series M Preferred sufficient to cover the Corporation’s obligations and
contingent obligations, if any, to issue and sell shares of Restricted Stock.
The Corporation has initially reserved 8,000

3


--------------------------------------------------------------------------------




shares of Series M Preferred for issuance under this Plan. Fractional shares may
be issued or delivered under this Plan.

5.                 AWARDS

5.1                               Restricted Stock Agreements. Each Restricted
Stock Award shall be evidenced by a written Restricted Stock Agreement as
approved by the Administrator and executed on behalf of the Corporation and by
the recipient of the Restricted Stock Award. The Administrator may authorize any
officer of the Corporation to execute any or all Restricted Stock Agreements on
behalf of the Corporation. The Restricted Stock Agreement shall set forth the
material terms and conditions of such Restricted Stock Award as established by
the Administrator consistent with the express limitations of this Plan.

5.2                               Consideration for Restricted Stock Awards. The
purchase price for any shares of Restricted Stock to be delivered pursuant to a
Restricted Stock Award, as applicable, may be paid by means of any lawful
consideration as determined by the Administrator, including, without limitation,
one or a combination of the following methods:

(a)                                  services rendered by the recipient of such
Restricted Stock Award;

(b)                                 cash, check payable to the order of the
Corporation, or electronic funds transfer; or

(c)                                  payment in such manner as may be authorized
by the Administrator;

In no event shall any shares of Restricted Stock newly issued by the Corporation
be issued for less than the minimum lawful consideration for such shares or for
consideration other than consideration permitted by applicable state law. The
Corporation will not be obligated to deliver any shares of Restricted Stock
unless and until it receives full payment of the purchase price therefor, and
any other conditions to purchase have been satisfied.

5.3                               Transfer Restrictions.

5.3.1   Limitations on Exercise and Transfer. Unless otherwise expressly
provided in (or pursuant to) this Section 5.3.1, by applicable law, (a) all
Restricted Stock Awards are non-transferable and shall not be subject in any
manner to sale, transfer, participation, alienation, assignment, pledge,
encumbrance or charge other than pursuant to, and in accordance with Part C of
Article Four of the Charter; and (b) amounts payable or shares issuable pursuant
to any Restricted Stock Awards shall be delivered only to (or for the account
of) the participant.

5.3.2   Exceptions to Limits on Transfer. The transfer restrictions in Section
5.3.1 shall not apply to:

(a)                                  transfers to the Corporation; or

4


--------------------------------------------------------------------------------




(b)                                 the designation of a beneficiary to receive
benefits in the event of the participant’s death or, if the participant has
died, transfers to the participant’s beneficiary, or, in the absence of a
validly designated beneficiary, transfers by will or the laws of descent and
distribution, or

(c)                                  transfers to trusts or other entities
controlled by the participant, and whose beneficiaries or beneficial owners are,
the participant and/or members of the participants immediate family so long as
(i) the Administrator receives evidence satisfactory to it that such transfer is
being made for tax and/or estate planning purposes on a gratuitous or donative
basis, without consideration (other than nominal consideration or in exchange
for an interest in the qualified transferee) and (ii) the participant maintains
control over the voting and dispositive power of the Restricted Stock;

provided however, that in the case of clauses (b) and (c) above, the
beneficiary, successor, trust, trustee or other entity shall agree in writing to
be bound by this Plan and the participant’s Restricted Stock Agreement.

6.                 EFFECT OF TERMINATION OF SERVICE ON AWARDS

The Administrator shall establish the effect of a termination of employment or
service on the rights and benefits under each Restricted Stock Award under this
Plan and in so doing may make distinctions based upon the cause of termination
or otherwise.

7.                 ADJUSTMENTS

Upon or in contemplation of any reclassification, recapitalization, stock split
(including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, or other reorganization; any
exchange of Restricted Stock, or any similar, unusual or extraordinary corporate
transaction, in each case, in respect of the Restricted Stock; then the
Administrator shall, in such manner, to such extent (if any) and at such time as
it deems appropriate and equitable in the circumstances, proportionately adjust
any or all of (1) the number and type of shares of Restricted Stock that
thereafter may be made the subject of Restricted Stock Awards, (2) the amount of
shares of Restricted Stock then subject to any or all outstanding Restricted
Stock Awards, (3) the grant of any or all outstanding Restricted Stock Awards or
(4) the Share Limit. Notwithstanding the foregoing, any adjustment made pursuant
to this Section 7 shall be subject to de novo review at the request of the
participant to the extent provided in a Restricted Stock Agreement.

In any of such events, the Administrator may take such action prior to such
event to the extent that the Administrator deems the action necessary to permit
the participant to realize the benefits intended to be conveyed with respect to
the underlying shares of Restricted Stock. In the case of any stock split or
reverse stock split, if no action is taken

5


--------------------------------------------------------------------------------




by the Administrator, the proportionate adjustments contemplated by clause (a)
above shall nevertheless be made.

8.                 OTHER PROVISIONS

8.1                               Compliance with Laws. This Plan, the granting
and vesting of Restricted Stock Awards under this Plan, the offer, issuance and
delivery of shares of Restricted Stock, the acceptance of promissory notes
and/or the payment of money under this Plan or under Restricted Stock Awards are
subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal securities law,
federal margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith. Eligible Persons acquiring any
Restricted Stock under this Plan will, if requested by the Corporation, provide
such assurances and representations to the Corporation as the Administrator may
deem necessary or desirable to assure compliance with all applicable legal and
accounting requirements.

8.2                               Employment Status. No person shall have any
claim or rights to be granted a Restricted Stock Award (or additional Restricted
Stock Awards, as the case may be) under this Plan, subject to any express
contractual rights (set forth in a document other than this Plan) to the
contrary.

8.3                               No Employment/Service Contract. Nothing
contained in this Plan (or in any other documents under this Plan or in any
Restricted Stock Award) shall confer upon any person any right to continue in
the employ or other service of the Corporation, constitute any contract or
agreement of employment or other service or affect an employee’s status as an
employee at will, or shall interfere in any way with the right of the
Corporation to change a person’s compensation or other benefits, or to terminate
his or her employment or other service, with or without cause. Nothing in this
Section 8.3, however, is intended to adversely affect any express independent
right of such person under a separate employment or service contract other than
a Restricted Stock Agreement.

8.4                               Plan Not Funded. Restricted Stock Awards
granted under this Plan shall be payable in shares of Restricted Stock, and no
special or separate reserve, fund or deposit shall be made to assure payment of
such Restricted Stock Awards. No participant, beneficiary or other person shall
have any right, title or interest in any fund or in any specific asset of the
Corporation by reason of any Restricted Stock Award hereunder. Neither the
provisions of this Plan (or of any related documents), nor the creation or
adoption of this Plan, nor any action taken pursuant to the provisions of this
Plan shall create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Corporation and any participant, beneficiary or other
person.

8.5                               Tax Withholding. Upon any vesting or payment
of any Restricted Stock Award the Corporation shall have the right at its option
to:

6


--------------------------------------------------------------------------------




(a)                                  require the participant (or the
participant’s personal representative or beneficiary, as the case may be) to pay
or provide for payment of at least the minimum amount of any taxes which the
Corporation may be required to withhold with respect to such vesting or payment;
or

(b)                                 deduct from any amount otherwise payable in
cash to the participant (or the participant’s personal representative or
beneficiary, as the case may be) the minimum amount of any taxes which the
Corporation may be required to withhold with respect to such vesting or payment.

8.6                               Effective Date, Termination and Suspension,
Amendments.

8.6.1                     Effective Date. This Plan is effective as July 18,
2006 (the “Effective Date”).

8.6.2                     Amendments to Plan and Awards. This Plan may be
amended, modified, suspended or terminated with the written approval of the
Corporation; provided, however, any amendment which materially adversely affects
an outstanding Restricted Stock Award shall require the consent of the holder of
such Restricted Stock Award. Changes, settlements and other actions contemplated
by Section 7 shall not be deemed to constitute amendments, modifications or
suspensions for purposes of this Section 8.6.2.

8.7                               Governing Law; Construction; Severability.

8.7.1                     Choice of Law. This Plan, the Restricted Stock Awards,
the Restricted Stock Agreements, all documents evidencing Restricted Stock
Awards and all other related documents shall be governed by, and construed in
accordance with the laws of the State of New York.

8.7.2                     Severability. If a court of competent jurisdiction
holds any provision invalid and unenforceable, the remaining provisions of this
Plan shall continue in effect.

8.8                               Captions. Captions and headings are given to
the sections and subsections of this Plan solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Plan or any provision thereof.

8.9                               Required Sale in Connection with a Sale of the
Company.

8.9.1                     Drag-Along Rights. Subject to the provisions of this
Section 8.9, if the Board and the “Requisite Investor Stockholders” (as defined
in the Stockholders’ Agreement of the Corporation dated July 18, 2006, as
amended (the “Stockholders’ Agreement”)) approve a “Sale of the Company” (as
defined pursuant to the Stockholders’ Agreement)(such approved Sale of the
Company, an “Approved Sale”), each participant shall consent to, vote in favor
of and raise no objections against the Approved Sale, and if the Approved Sale
is structured as

7


--------------------------------------------------------------------------------




a sale of the issued and outstanding capital stock of the Corporation (whether
by merger, recapitalization, consolidation or sale or otherwise), then each
participant shall waive any dissenters rights, appraisal rights or similar
rights in connection with such Approved Sale and shall, so long as such
participant shall comply with Section 1 of Part C of Article Four of the
Charter, be entitled to receive the consideration for his or her Restricted
Stock in connection with such Approved Sale upon a Mandatory Redemption as
provided in, and subject to, Section 1 of Part C of Article Four of the Charter.
Each participant shall take all necessary and desirable actions in connection
with the consummation of the Approved Sale which are substantially equivalent to
the actions being taken by the parties to the Stockholders’ Agreement,
including, but not limited to, the execution of such agreements and instruments
and other actions necessary to provide the representations, warranties,
indemnities, covenants, conditions, escrow agreements and other provisions and
agreements relating to such Approved Sale as shall be determined by the Board of
Directors; provided, however, that the participant’s obligations with respect to
any representations, warranties, indemnities, covenants, conditions, escrow
provisions and agreements of (i) the Corporation and its subsidiaries shall be
limited to such participant’s Indemnity Cap; provided, further that in no event
shall the maximum liability of a participant on account of such participant’s
Restricted Stock exceed the sum of (x) the net proceeds received by such
participant in connection with such Approved Sale on account of such Restricted
Stock and (y) any amounts paid to such participant pursuant to the Company’s
Deferred Cash Incentive Plan and (ii) of such Participant shall not be so
limited or restricted. In the event that any participant fails for any reason to
take any of the foregoing actions after reasonable notice thereof, he, she or it
hereby grants an irrevocable power of attorney and proxy to any officer or
member of the Board (as defined in the Stockholders’ Agreement) or an assignee
of such person to take all necessary actions and execute and deliver all
documents deemed by such person to effectuate the terms of this Section 8.9. As
used in this Section 8.9.1, “Indemnity Cap” shall mean, with respect to any
participant, the sum of the product of (x) the Indemnity Percentage and (y) the
sum of (1) the aggregate Series M Mandatory Redemption Price received by such
Participant in connection with such Approved Sale plus (2) the aggregate amount,
if any, paid to such participant pursuant to the Company’s Deferred Cash
Incentive Plan. “Indemnity Percentage” shall mean the percentage which the
aggregate maximum indemnification obligation of all holders of capital stock of
all Covered Classes (as defined in the Charter) represents of the Net Asset
Proceeds (as defined in the Charter) or Net Stock Proceeds (as defined in the
Charter), as the case may be; provided, however, that in the event that holders
of capital stock of the Covered Classes have different maximum indemnification
obligations for different matters (for example, if some representations or
warranties are excluded from a cap on indemnity), then the Indemnity Percentage
shall be calculated separately with respect to each type of indemnification
obligations.

8.9.2                     Procedure. The Corporation shall deliver written
notice to each participant setting forth in reasonable detail the terms
(including price, time and

8


--------------------------------------------------------------------------------




form of payment) of any Approved Sale (the “Drag Notice”). Within twenty (20)
days following receipt of the Drag Notice, each such participant shall deliver
to the Corporation written notice setting forth such participants’ agreement to
consent to and raise no objections against, or impediments to, the Approved Sale
(including, waiving all dissenter’s and similar rights).

8.10                        Compliance with Code Section 409A. The Restricted
Stock Awards granted hereunder are intended to comply with the requirements set
forth in Section 409A of the Internal Revenue Code of 1986, as amended, and any
regulations and rulings thereunder (“Section 409A”), so as to avoid the
imposition of excise taxes and other penalties (“409A Penalties”) under Section
409A with respect to the Restricted Stock. The Administrator shall not amend any
Restricted Stock Award in a manner that would subject the participant to Section
409A Penalties. In the event that the grant of any Restricted Stock Award under
this Plan or the amendment of any Restricted Stock Award under this Plan would
subject the participant to 409A Penalties, the Administrator and the participant
shall cooperate diligently to amend the terms of the Restricted Stock Award to
avoid, insofar as possible, such 409A Penalties while minimizing any material
and adverse impact of any such amendment upon the economic, tax or accounting
implications of such Restricted Stock Award to the Company.

8.11                        Non-Exclusivity of Plan. Nothing in this Plan shall
limit or be deemed to limit the authority of the Board or the Administrator to
authorize any other compensation under any other plan or authority.

9


--------------------------------------------------------------------------------